DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, 6-8, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunkin et al. US Pub. No. 2016/0297044 (“Dunkin”) in view of “Identifying Cutting Sound Characteristics in Machine Tool Industry with a Neural Network” Yasuhiro Ota and Bogdan M. Wilamowski (“Ota”).
Regarding claim 1, Dunkin teaches a system for controlling an operating of a machine including a plurality of actuators assisting one or multiple tools [spindle 26] to perform one or multiple tasks, comprising:
[0017] FIG. 1 illustrates system 20, which includes machine tool 23 and machine tool controller 30. Controller 30 is configured to send control signals to machine tool 23 for causing machine tool 23 to machine component 24 to form a feature in component 24. Machine tool 23 is configured to perform a machining operation on workpiece 24 with spindle 26 and element 28. In one example, machine tool 23 may represent a computer numerical control (CNC) machine capable of performing routing, turning, drilling, milling, grinding, sanding and/or other machining operations. In various examples, machine tool 23 may include any of a variety of machining equipment, such as, but not limited to, a mill, a drill, a blisk machine, a high speed disk manufacturing device, a grinder, a sander, a lathe, a thin-wall structure manufacturing device, and a blade manufacturing device.

[0024] In some particular examples, controller 30 may include multiple computing devices that combine to provide the functionality of controller 30 as described herein, For example, controller 30 may comprise a CNC controller that issues instructions to spindle 26 and positioning actuators of machine tool 23 as well as a separate computing device that monitors acoustic signals from machine tool 23 and actively adjusts the feed rate, depth and/or rotational speed of spindle 26 based on the monitored signals.

an input interface configured to receiving during the operation of the system an acoustic mixture of signals generated by a tool performing a task and by the plurality of actuators actuating the tool; and
[0019] Controller 30 represents a computing device configured to operate machine tool 23. In some examples, controller may be configured to adaptively machine workpiece 24 based on real-time or near real-time feedback of signals associated with the operation of machine tool 23, such as one or more of acoustic signals of spindle 26, vibration signals of component 24 via vibration sensor 17, element 28 vibration, and/or feed and/or rotational forces of machine tool 23. Controller 30 may further be configured to prevent harmonic excitation of element 28 and component 24 based on the signals, such as monitored acoustic signals of spindle 26 of machine tool 23 or generated by interaction of machine tool 23 and workpiece 24.

[0020] Control signals from controller 30 for causing machine tool 23 to machine workpiece or component 24 may be based on a predetermined design of the feature and the monitored signals such as monitored acoustic signals. Controller 30 is further configured to, during the machining of the feature into component 24, modify at least one machining parameter defined by the control signals based on the monitored acoustic signals. For example, controller 30 may operate to adjust the feed rate of spindle 26, rotational speed of spindle 26, machining depth of spindle 26, feed force of spindle 26, and/or rotational force of spindle 26 based on the monitored acoustic signals to prevent harmonic excitation (e.g., resonance) of element 28 and component 24.
a memory configured to store instructions to separate from the acoustic mixture a signal generated by the tool performing the task from signal generated by the actuators actuating the tool; and
[0022] Acoustic sensor 15 may be a microphone, such as a directional microphone configured to detect on or more of audible signals, subsonic signals or ultrasonic signals. While acoustic sensor 15 is depicted as being located on platform 38, acoustic sensor 115 may be positioned in other places, such as on spindle 26 or a mechanical holding arm (not shown) for spindle 26. In the same or different examples, multiple acoustic sensors may be used to monitor an acoustic signal. For example, multiple signal inputs, such as microphones placed in different locations and timing signals from the machining, may be used to effectively filter background noise generated from the machining process. In some examples, noise filtering may include filtering ambient noises and noises associated with the operation of machine tool 23 when element 28 is not contacting component 24. In the same or different examples, noise filtering may include actively sensing for known or predicted resonance frequencies of component 24 and/or element 28, such as harmonic frequencies as discussed in further detail with respect to FIG. 2 and FIG. 4.

a processor [controller 30] configured to extract the signal generated by the tool performing the task from the acoustic mixture of signal; analyze the extracted signal to produce a state of performance of the task; and execute a control action selected according to the state of performance of the task [see also Para. 0022, 0032, 0040].
[0020] Control signals from controller 30 for causing machine tool 23 to machine workpiece or component 24 may be based on a predetermined design of the feature and the monitored signals such as monitored acoustic signals. Controller 30 is further configured to, during the machining of the feature into component 24, modify at least one machining parameter defined by the control signals based on the monitored acoustic signals. For example, controller 30 may operate to adjust the feed rate of spindle 26, rotational speed of spindle 26, machining depth of spindle 26, feed force of spindle 26, and/or rotational force of spindle 26 based on the monitored acoustic signals to prevent harmonic excitation (e.g., resonance) of element 28 and component 24.

[0021] In one particular example, controller 30 may select the at least one machining parameter to mitigate machining resonance or machining resonance induced chatter during the machining of component 24 by machine tool 23. For example, controller 30 may assess monitored acoustic signals of spindle 26 by evaluating overall maximum acoustic signals, variation between maximum and minimum acoustic signals, along with frequency of acoustic signals variation. In this manner, controller 30 may operate to automatically mitigate harmonic excitation (e.g., machining resonance) of element 28 and component 24 based on monitored acoustic signals of machine tool 23, and potentially other machining variables, during the machining of features in component 24. Controller 30 is further configured to continue to send the modified control signals to machine tool 23 to machine the feature into component 24 according to the modified machining parameters.

[0033] Actively mitigating machining resonance or machining resonance induced chatter may provide one or more advantages including, but not limited to, increased tooling life, improved surface finish and increased productivity resulting from active selection of machining parameters according to acoustic signals produced by the machining.

Dunkin does not teach a memory configured to store a neural network trained to separate from the acoustic mixture a signal and processor configured to submit the acoustic mixture of signals into the neural network to extract the signal generated by the tool performing the task from the acoustic mixture of signals.  In other words, Dunkin does not teach a neural network configured to extract a specific sound from an acoustic mixture of signals.
Ota teaches a method for identifying cutting sound characteristics for machine tool industry based on a robust time-variant sound recognition system.  Specifically, Dunkin teaches a memory configured to store a neural network trained to separate from the acoustic mixture a signal and processor configured to submit the acoustic mixture of signals into the neural network to extract the signal [extract autocorrelation coefficients and the reflection coefficients] generated by the tool performing the task from the acoustic mixture of signals.
In this  paper,  the  following  approach  is used  as an initial experimental  work for an intelligent controller by identifying cutting sound  data in machine tools:  First, a number of sound samples with different cutting conditions are taken.   Then, those sound samples  are  analyzed by observing their autocorrelation coefficients and reflection coefficients.   With these data, a neural network is trained using a fast and reliable technique, modified error backpropagation (EBP) algorithm [6], for identification of cutting sound characteristics. 

One major concern in sampling cutting sound data is that there exists relatively large background noise since machine tools are normally operated in a factory with some other heavy equipment.  [page 2459 – Right Col.]

The data samples presented to the neural network were made by recording several cutting sound samples in a noisy environment,  and  a  small  microphone was  mounted  at close to a tool head of an NC lathe, MAZAK- Slant Turn 20. The  data  input  was  sampled  at  11,025  Hz  with a  16-bit digitizer.   In this test, two cutting factors are considered, and these factors are the spindle motor speed and the chuck pressure.    All other factors are kept identical for each recording  sample.     Figs.  1, 2, and 3 illustrate the raw recording data of cutting sound with  different  spindle motor speed.   It has  been found from the experiment  that the autocorrelation coefficients and  reflection coefficients are  sensitive  to  the  sound samples  with different  cutting conditions.   Both the  autocorrelation coefficients and the reflection coefficients or either of these two can be used for identification of each sound sample.  Figs. 4, 5, and 6 show the  autocorrelation coefficients of the raw data from Figs. 1, 2, and 3, respectively, while Figs. 7, 8, and 9 show the reflection coefficients of the raw data from Figs.  1,  2, and 3, respectively. [see pages 2460-2460]

For each sound pattern, 10 recordings are made for the network training.  Once the network is trained, it is used to identify a cutting condition, in this case, the spindle motor speed and chuck pressure.
[see Neural Network Training with a Modified EBP Algorithm – page 2463]

The tested results indicate that the proposed technique is promising to give an accurate  identification of sound samples, even with noisy background, and the proposed algorithm is able to maintain near 100% accuracy.   This described work is currently further extended and under the investigation to obtain optimized cutting conditions using neural networks.  In addition, it is of interest to investigate sound characteristics including other contributing factors, such as tool sharpness and coolant condition, as the system inputs  to achieve  better  performance.  From this initial study to identify the cutting sound, it is expected that the machine  operators may be able to monitor tool  life by distinguishing the cutting sound using this sound recognition system.  Perhaps, the machine users can train the network by supplying a set of sound  samples with different tool sharpness (tool life) so that the system can warn the operators for tool maintenance or toll exchange, once the tool becomes dull and need a new one for creating smooth and accurate cutting.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Dunkin with the technique of extracting the signal generated by the tool performing a task with a neural network as discussed above by Ota.  The motivation for doing so would has been to accurately and effectively filter background noise generated from the machining process (including actuators).
Regarding claim 3, Dunkin teaches the machine is configured to perform a sequence of operations for machining a workpiece [Para. 0020 - Control signals from controller 30 for causing machine tool 23 to machine workpiece or component 24 may be based on a predetermined design of the feature], wherein the tool is a machining tool, the processor performs a computer numerical control (CNC) of actuating the machining tool along a tool path [see Fig. 1], and wherein the signal generated by the machining tool is a vibration signal generated [see fig. 4 – resonance frequency; see also Para. 0021] by deformation of the workpiece during its machining by the machining tool [Para. 0003 - Tool vibrations may occur during machining of components by use of program-controlled machine tools. The tool vibrations may affect the machining accuracy and the finish quality of the component; Para. 0029 - should avoid the harmonic frequencies 51a-51d of the component being machined; Para. 0033 - improved surface finish].
Regarding claim 4, Dunkin teaches the machine is configured to perform a sequence of operations of manufacturing a workpiece including one or combination of machining, soldering, and assembling the workpiece, [Para. 0017 - machine tool 23 may represent a computer numerical control (CNC) machine capable of performing routing, turning, drilling, milling, grinding, sanding and/or other machining operations. In various examples, machine tool 23 may include any of a variety of machining equipment, such as, but not limited to, a mill, a drill, a blisk machine, a high speed disk manufacturing device, a grinder, a sander, a lathe, a thin-wall structure manufacturing device, and a blade manufacturing device] such that the signal generated by the tool is a vibration signal generated by modification of the workpiece during its manufacturing [Para. 0019 - Controller 30 represents a computing device configured to operate machine tool 23. In some examples, controller may be configured to adaptively machine workpiece 24 based on real-time or near real-time feedback of signals associated with the operation of machine tool 23, such as one or more of acoustic signals of spindle 26, vibration signals of component 24].
Regarding claim 6, Ota teaches the neural network is trained to separate different signals from the acoustic mixture such that each separated signal belongs to only one class of signals present in the operation of the system [see Fig. 4-9], while the separated signals sum up to the acoustic mixture [see fig. 1-3, Raw data of cutting sound].
Regarding claim 7, Dunkin in view of Ota teaches the classes of signals present in the operation of the system are identified by weak labels [52a-52c], each weak label specifies a class of a signal present at some point during the operation [see Fig. 3; Para. 0028-0029 of Dunkin - FIG. 3 illustrates a stability diagram of the thin-wall structure of FIG. 2 during the same machining process. More specifically, the top plot 50 of FIG. 3 illustrates chatter regions 52a-52c within the tooth passing frequency versus the axial depth of cut. The lower plot 60 illustrates mode shape frequencies at various tooth passing frequencies].
Regarding claim 8, Dunkin in view of Ota teaches the neural network is jointly trained with a classifier configured to classify the classes of the signals identified by the weak labels [the  following approach is used as an initial experimental work for an intelligent controller by identifying cutting sound data in machine tools:  First,  a number of sound samples with different cutting conditions are  taken – see page 2459 of Ota].
Regarding claim 10, Dunkin in view of Ota teaches the neural network is trained such that when a separated signal of a class identified by the weak labels is submitted as an input to the neural network, the neural network produces this separated signal as an output [see Fig. 4 to 9; see also 4. Neural Network Training with a Modified EBP Algorithm].
Regarding claim 11, Ota teaches the processor executes a state estimator to estimate the state of performance of the task, wherein the state estimator is trained on the signals generated by the tool performing the task and extracted by the neural network from different acoustic mixtures of different repetitions of the operation of the system [page 2460 - The data samples presented to the neural network were made by recording several cutting sound samples in a noisy environment…. In this test, two cutting factors are considered, and these factors are the spindle motor speed and the chuck pressure.    All other factors are kept identical for each recording  sample.  Figs.  1, 2, and 3 illustrate the raw recording data of cutting sound with  different  spindle motor speed].
Regarding claim 12, Dunkin teaches each sample of the extracted signal generated by the tool performing the task defines a state of performance of the task [Para. 0030 - FIG. 3 further illustrates point 54, which represents machining parameters of depth and the tooth passing frequency selected between chatter region 52b and chatter regions 52c, and also between the first harmonic frequency 51c and the second harmonic frequency 51d of the thin-walled structure to mitigate machining resonance or machining resonance induced chatter caused by the machining of the example thin-wall structure with a wall thickness of about 0.0030 inches], while insufficient to define a state of the operation of the machine [Therefore, it does not define a state of the operation of the machine].
Regarding claim 13, Dunkin teaches the signal generated by the tool performing the task is mixed with signals generated by the actuators actuating the tool to occupy the same time and frequency spectrum in the acoustic mixture [see fig. 2; Para. 0022 - multiple signal inputs, such as microphones placed in different locations and timing signals from the machining, may be used to effectively filter background noise generated from the machining process].
Regarding claim 14, Dunkin teaches acoustic mixture comes from a single channel of an output of a single microphone [see Fig. 1 – microphone 15].
Regarding claim 15, Dunkin teaches at least some of the actuators overlap spatially based on their physical location in the machine [inherent due to the physic of sound and location].
Regarding claim 16, It is directed to the method of steps to implement the system as set forth in claim 1.  Therefore, it is rejected on the same basis as set forth hereinabove.
Regarding claim 17, Dunkin teaches controller 30 may comprise a CNC controller that issues instructions to spindle 26 and positioning actuators of machine tool 23.  Therefore, Dunkin teaches the signal generated by the tool performing the task is mixed with signals generated by the actuators actuating the tool to occupy the same time and frequency spectrum in the acoustic mixture.
Regarding claim 18, Dunkin teaches the acoustic mixture comes from a single channel of an output of a single microphone [see fig. 1 – microphone 15].
Regarding claim 19, Dunkin teaches at least some of the actuators overlap spatially based on their physical location in the machine [inherent due to the physic of sound and location].
Regarding claim 20, It is directed to the instructions to implement the system as set forth in claim 1.  Therefore, it is rejected on the same basis as set forth hereinabove.

Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2 and 9 are considered allowable since, when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of subject matter specified in the dependent claim(s).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. No. 2020/0251127 to Kawaguchi et al. teach an abnormal sound detection device includes a first learning unit that inputs a normal operating sound of the machine equipment, and registers a normal sound base spectrum from an amplitude spectrogram, a new sound/new vibration extraction unit that executes supervised nonnegative matrix factorization (NMF) using the normal sound base spectrum as teacher data on an acoustic signal input during diagnosis, and outputs a nonnegative matrix not allowed to be approximated with a low rank in the normal sound base spectrum, a second learning unit that extracts a new sound/new vibration component from the normal operating sound of the machine equipment, learns a normal sound model from the new sound/new vibration component, and registers the normal sound model, and an abnormality detection unit that computes a probability that the new sound/new vibration component extracted from the acoustic signal of the machine equipment during diagnosis is generated from the normal sound model.
US Pub No. 2020/0033297 to Rudyk et al. teach a system for monitoring and identifying states of a semiconductor device, the system including at least one acoustic sensor for sensing acoustic emission emitted by at least one semiconductor device operating at a voltage of less than or equal to 220 V, the at least one acoustic sensor outputting at least one acoustic emission signal and a signal processing unit for receiving the at least one acoustic emission signal from the at least one acoustic sensor and for analyzing the at least one acoustic emission signal, the signal processing unit providing an output based on the analyzing, the output being indicative at least of whether the at least one semiconductor device is in an abnormal operating state with respect to a normal operating state of the semiconductor device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115